


116 HR 7560 IH: Guaranteeing Equipment Safety for Firefighters Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7560
IN THE HOUSE OF REPRESENTATIVES

July 9, 2020
Mr. Perlmutter (for himself and Mr. Posey) introduced the following bill; which was referred to the Committee on Science, Space, and Technology

A BILL
To require the Director of the National Institute of Standards and Technology to conduct a study of personal protective equipment worn by firefighters to determine the prevalence and concentration of per- and polyfluoroalkyl substances, and for other purposes.


1.Short titleThis Act may be cited as the Guaranteeing Equipment Safety for Firefighters Act of 2020. 2.National Institute of Standards and Technology study on per- and polyfluoroalkyl substances in personal protective equipment worn by firefighters (a)In generalNot later than 3 years after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology shall, in consultation with the Director of the National Institute for Occupational Safety and Health, complete a study of the contents and composition of new and unused personal protective equipment worn by firefighters.
(b)Contents of studyIn carrying out the study required by subsection (a), the Director of the National Institute of Standards and Technology shall examine— (1)the identity, prevalence, and concentration of per- and polyfluoroalkyl substances (commonly known as PFAS) in the personal protective equipment worn by firefighters; 
(2)the conditions and extent to which per- and polyfluoroalkyl substances are released into the environment over time from the degradation of personal protective equipment from normal use by firefighters; and (3)the relative risk of exposure to per- and polyfluoroalkyl substances faced by firefighters from—
(A)their use of personal protective equipment; and (B)degradation of personal protective equipment from normal use by firefighters.
(c)Reports
(1)Progress reportsNot less frequently than once each year for the duration of the study conducted under subsection (a), the Director shall submit to Congress a report on the progress of the Director in conducting such study. (2)Final reportNot later than 90 days after the date on which the Director completes the study required by subsection (a), the Director shall submit to Congress a report describing—
(A)the findings of the Director with respect to the study; and (B)recommendations on what additional research or technical improvements to personal protective equipment materials or components should be pursued to avoid unnecessary occupational exposure among firefighters to per- and polyfluoroalkyl substances through personal protective equipment.
(d)Authorization of appropriations
(1)In generalThere are authorized to be appropriated to the Director $2,500,000 for fiscal year 2021 and $2,500,000 for fiscal year 2022. (2)Supplement not supplantFunds made available to carry out this section shall supplement and not supplant funds made available to the Director for other purposes.
3.Research on per- and polyfluoroalkyl substances in personal protective equipment worn by firefighters
(a)In generalNot later than 180 days after the date of the submittal of the report required by section 2(c)(2), the Director of the National Institute of Standards and Technology shall— (1)issue a solicitation for research proposals to carry out the research recommendations identified in the report submitted under section 2(c); and
(2)award grants to applicants that submit research proposals to develop safe alternatives to per- and polyfluoroalkyl substances in personal protective equipment. (b)CriteriaThe Director shall select research proposals to receive a grant under subsection (a) on the basis of merit, using criteria identified by the Director, including the likelihood that the research results will address the findings of the Director with respect to the study conducted under section 2(a).
(c)Eligible entitiesAny entity or group of 2 or more entities may submit to the Director a research proposal in response to the solicitation for research proposals under subsection (a), including— (1)State and local agencies;
(2)public institutions, including public institutions of higher education; (3)private corporations; and
(4)nonprofit organizations. (d)Authorization of appropriations (1)In generalThere are authorized to be appropriated to the Director $5,000,000 for fiscal year 2023, $5,000,000 for fiscal year 2024, and $5,000,000 for fiscal year 2025 to carry out this section.
(2)Supplement not supplantFunds made available to carry out this section shall supplement and not supplant funds made available to the Director for other purposes. 4.Authority for Director of the National Institute of Standards and Technology to consult with experts on matters relating to per- and polyfluoroalkyl substancesIn carrying out this Act, the Director of the National Institute of Standards and Technology may consult with Federal agencies, nongovernmental organizations, State and local governments, and science and research institutions determined by the Director to have scientific or material interest in reducing unnecessary occupational exposure to per- and polyfluoroalkyl substances by firefighters.

